Citation Nr: 0215930	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  01-00 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder other than pulmonary tuberculosis (PTB) with 
pneumothorax, secondary to mustard gas exposure.  

2.  Entitlement to service connection for sinusitis, 
secondary to mustard gas exposure.  

3.  Entitlement to service connection for rhinitis, secondary 
to mustard gas exposure.  

4.  Entitlement to an increased rating for pulmonary 
tuberculosis, with pneumothorax, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from January 1940 to 
October 1945.  

The present matter arises before the Board of Veterans' 
Appeals from March 1994 and December 1999 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  In June 1996, the veteran testified 
before a traveling member of the Board at the Newark RO.  

The Board notes that the Board member who presided over the 
travel board hearing in June 1996 is no longer at the Board.  
Under 38 C.F.R. § 20.707, the presiding member who conducts 
the hearing shall participate in making the final 
determination of the claim.  38 C.F.R. § 20.707 (2002).  In 
such circumstances when the presiding member is no longer 
available to make a final determination of the claim, the 
veteran is notified and given an opportunity for an 
additional hearing before a new Board member.  


REMAND

In a January 2001 VA Form 9 (Appeal to Board of Veterans' 
Appeals), the veteran indicated that he wished a hearing 
before a member of the Board at the RO.  In light of the 
above, this case is remanded to the RO for the following:

The RO should schedule the veteran for a hearing 
before a Board Member at the RO in accordance with 
the docket number of his appeal.  

If otherwise in order, the case should then be returned to 
the Board.  The veteran need take no action until otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


